[J-81-2021]
                       IN THE SUPREME COURT OF PENNSYLVANIA
                                  EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 12 EAP 2021
                                              :
                        Appellee              : Appeal from the Judgment of
                                              : Superior Court
                                              :
                  v.                          :
                                              :
                                              :
 DANIEL DOUGHERTY,                            :
                                              :
                        Appellant             :
                                              :


                                       ORDER


PER CURIAM
       AND NOW, this 24th day of November, 2021, upon consideration of the Suggestion

of Death filed by counsel for Appellant, the appeal is DISMISSED. The Motion for

Clarification is DISMISSED AS MOOT.

       Justices Donohue and Mundy did not participate in the consideration or decision

of this matter.